United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1676
                      ___________________________

       Gwen G. Caranchini, also known as Gwendolyn Gill Caranchini

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                          Nationstar Mortgage, LLC

                     lllllllllllllllllllllDefendant - Appellee

                              Martin Leigh, P.C.

                           lllllllllllllllllllllDefendant
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: November 7, 2019
                         Filed: November 25, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
       In this diversity action, Gwen Caranchini appeals after the district court’s1
adverse grant of summary judgment and denial of her subsequent motion requesting
recusal. Caranchini’s notice of appeal (NOA) designated her intent to appeal the
district court’s order granting summary judgment. In her briefs, Caranchini
challenges only the denial of her request for recusal. Defendant Nationstar Mortgage,
LLC, asserts that Caranchini’s challenge is outside the scope of this appeal, because
the NOA identified only the order granting summary judgment. We agree. See
USCOC of Greater Mo. v. City of Ferguson, Mo., 583 F.3d 1035, 1040 (8th Cir.
2009) (no jurisdiction to decide issues on appeal that were not designated, and
therefore not preserved, in NOA). See also Evance v. Truman Health Services, LLC,
719 F.3d 673, 677 (8th Cir. 2013) (appellate review is limited to issues identified in
NOA). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-